25 Ill. App.3d 604 (1975)
323 N.E.2d 499
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LARRY WILLIAMS, Defendant-Appellant.
No. 59194.
Illinois Appellate Court  First District (1st Division).
January 20, 1975.
James J. Doherty, Public Defender, of Chicago (Anthony Pinelli and Suzanne M. Xinos, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Thomas D. Rafter, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.